Case 19-16248   Doc 18-1   Filed 08/14/19 Entered 08/14/19 20:18:37   Desc Exhibit
                                     Page 1 of 5




                EXHIBIT A
                Case
                  Case
                     19-16248
                        19-16248DocClaim
                                    18-1 3-1
                                           Filed
                                               Filed
                                                 08/14/19
                                                     07/22/19
                                                            Entered
                                                                Desc08/14/19
                                                                     Main Document
                                                                             20:18:37 Page
                                                                                       Desc1 Exhibit
                                                                                             of 4
                                                      Page 2 of 5

 Fill in this information to identify the case:


 Debtor 1       CHRISTOPHER CONNORS
 Debtor 2
 (Spouse, if filing)

  United States Bankruptcy Court for the: NORTHERN                           District of ILLINOIS
                                                                                        (State)

  Case number          19-16248



Official Form 410
Proof of Claim                                                                                                                                                        04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


  Part 1:        Identify the Claim

1. Who is the current             Department of the Treasury - Internal Revenue Service
   creditor?                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor


2. Has this claim been                   No
   acquired from                         Yes. From whom?
   someone else?

3. Where should notices               Where should notices to the creditor be sent?                     Where should payments to the creditor be sent? (if
   and payments to the                                                                                  different)
   creditor be sent?
                                      Internal Revenue Service                                          Internal Revenue Service
   Federal Rule of                    Name                                                              Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                      P.O. Box 7346                                                    P.O. Box 7317
                                       Number           Street                                          Number           Street


                                       Philadelphia           PA                  19101-7346            Philadelphia               PA                   19101-7317
                                       City                 State              ZIP Code                 City                       State               ZIP Code


                                       Contact phone     1-800-973-0424                                 Contact phone    1-800-973-0424

                                       Contact email                                                   Contact email

                                       Creditor Number: 27906613


                                       Uniform claim identifier for electronic payments in chapter 13 (if you use one)

                                       __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

4. Does this claim amend                  No
   one already filed?                     Yes.    Claim number on court claims registry (if known)                                         Filed on:
                                                                                                                                                   MM / DD   / YYYY

5. Do you know if anyone                 No
   else has filed a proof
   of claim for this claim?              Yes. Who made the earlier filing?
             Case
               Case
                  19-16248
                     19-16248DocClaim
                                 18-1 3-1
                                        Filed
                                            Filed
                                              08/14/19
                                                  07/22/19
                                                         Entered
                                                             Desc08/14/19
                                                                  Main Document
                                                                          20:18:37 Page
                                                                                    Desc2 Exhibit
                                                                                          of 4
 Part 2:
                                                   Page 3 of 5
           Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number           No
   you use to identify the          Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       See Attachment
   debtor?


7. How much is the claim?         $ 1,930.04                              Does this amount include interest or other charges?
                                                                            No
                                                                             Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                  charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Taxes


9. Is all or part of the claim     No
   secured?
                                   Yes. The claim is secured by a lien on property.
                                          Nature of property:
                                               Real Estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                           Attachment (Official Form 410-A) with this Proof of Claim.

                                               Motor Vehicle
                                               Other. Describe:


                                          Basis for perfection:
                                          Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                          example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                          been filed or recorded.)



                                          Value of Property:                            $


                                          Amount of the claim that is secured:           $

                                          Amount of the claim that is unsecured:            $                 (The sum of the secured and unsecured
                                                                                                              amounts should match the amount in line 7.)


                                          Amount necessary to cure any default as of the date of the petition:                $


                                           Annual Interest Rate (when case was filed)           %
                                               Fixed
                                               Variable


10. Is this claim based on a       No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                  $



11. Is this claim subject to a     No
    right of setoff?
                                   Yes. Identify the property      See Attachment
            Case
              Case
                 19-16248
                    19-16248DocClaim
                                18-1 3-1
                                       Filed
                                           Filed
                                             08/14/19
                                                 07/22/19
                                                        Entered
                                                            Desc08/14/19
                                                                 Main Document
                                                                         20:18:37 Page
                                                                                   Desc3 Exhibit
                                                                                         of 4
                                                  Page 4 of 5
12. Is all or part of the claim           No
    entitled to priority under            Yes. Check all that apply:
    11 U.S.C. §507(a)?                                                                                                                             Amount entitled to priority
                                            Domestic support obligations (including alimony and child support) under
    A claim may be partly                   11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    priority and partly                                                                                                                           $
    nonpriority. For example,
    in some categories, the                  Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
    law limits the amount                    personal, family, or household use. 11 U.S.C. § 507(a)(7).
                                                                                                                                                  $
    entitled to priority.
                                            Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                            bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                     $
                                            11 U.S.C. § 507(a)(4).

                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $ 602.42

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $


                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                    $

                                           *Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




Part 3:     Sign Below

The person completing this Check the appropriate box:
proof of claim must sign
                             I am the creditor.
and date it.
FRBP 9011(b).                I am the creditor's attorney or authorized agent.

If you file this claim               I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts        I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules
specifying what a signature       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
is.                               amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a              I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fraudulent claim could be         and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
3571.                             Executed on date 07/19/2019
                                                          MM / DD / YYYY




                                  /s/ DEON JOHNSON-BRADLEY
                                  (Signature)


                                  Print the name of the person who is completing and signing this claim:

                                  Name             DEON                                                                                      JOHNSON-BRADLEY
                                                   First name                            Middle name                                         Last name

                                  Title            Bankruptcy Specialist

                                  Company          Internal Revenue Service
                                                   Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                   1122 Town & Country Commons M/S STOP 5334
                                                   Number             Street

                                                   Chesterfield                                                           MO                             63017
                                                   City                                                                    State                         ZIP Code


                               Contact Phone (636) 255-1201                                                                  Email:
                 Case
                   Case
                      19-16248
                         19-16248DocClaim
                                     18-1 3-1
                                            Filed
                                                Filed
                                                  08/14/19
                                                      07/22/19
                                                             Entered
                                                                 Desc08/14/19
                                                                      Main Document
                                                                              20:18:37 Page
                                                                                        Desc4 Exhibit
                                                                                              of 4
                                                       Page 5 of 5


Proof of Claim for                                                                                                                                         Form           410
                                                                                                                                                           Attachment
Internal Revenue Taxes
Department of the Treasury/Internal Revenue Service                                                                                           Case Number
                                                                                                                                               19-16248
         In the Matter of: CHRISTOPHER CONNORS
                           13028 S EVANS AVENUE                                                                                               Type of Bankruptcy Case
                           RIVERDALE, IL 60827                                                                                                 CHAPTER 13
                                                                                                                                              Date of Petition
                                                                                                                                               06/06/2019


The United States has not identified a right of setoff or counterclaim. However, this determination is based on available data and is not
intended to waive any right to setoff against this claim debts owed to this debtor by this or any other federal agency. All rights of setoff
are preserved and will be asserted to the extent lawful.

Unsecured Priority Claims                 under section 507(a)(8) of the Bankruptcy Code
Taxpayer                                                                                                                                                                        Interest to
ID Number             Kind of Tax                       Tax Period                     Date Tax Assessed                                                  Tax Due               Petition Date

XXX-XX-9411           INCOME                            12/31/2017                1    Estimated- SEE NOTE                                                $200.00                       $0.00
XXX-XX-9411           INCOME                            12/31/2018                2    Estimated- SEE NOTE                                                $399.00                       $3.42

                                                                                                                                                          $599.00                       $3.42


                                                                   Total Amount of Unsecured Priority Claims:                                                             $602.42

Unsecured General Claims
Taxpayer                                                                                                                                                                        Interest to
ID Number             Kind of Tax                       Tax Period                     Date Tax Assessed                                                  Tax Due               Petition Date
XXX-XX-9411           INCOME                            12/31/2011                     10/07/2013                                                         $522.00                     $393.79

    Penalty to date of petition on unsecured general claims (including interest thereon) . . . . . . $411.83


                                                                   Total Amount of Unsecured General Claims:                                                         $1,327.62




1 LIABILITY IS ESTIMATED BASED ON AVAILABLE INFORMATION BECAUSE THE RETURN HAS NOT BEEN FILED. THIS CLAIM MAY BE AMENDED AS NECESSARY AFTER THE DEBTOR FILES THE RETURN
 OR PROVIDES OTHER REQUIRED INFORMATION.

2 LIABILITY IS ESTIMATED BASED ON AVAILABLE INFORMATION BECAUSE THE RETURN HAS NOT BEEN FILED. THIS CLAIM MAY BE AMENDED AS NECESSARY AFTER THE DEBTOR FILES THE RETURN
 OR PROVIDES OTHER REQUIRED INFORMATION.




                                                                                              Page 1 of 1
